DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a model building module, a result obtaining module, an image analysis module, and an output module in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 6, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20210334587) in view of Kim et al (US20210357693).
Regarding claim 1, Wang teaches a method for detecting whether solder joints are bridged (fig. 5, para. [0046], determining there is a defect in the solder joint; Typical types of defects for the solder joints occurred during the BGA chip manufacture process includes bubbles, bridging defects, irregular sizes, and cold joints) using a deep learning model (para. [0074], This method relies on the convolutional neural network that is trained based on the disclosed training method to extract the target feature vector of the solder joint image. Additionally, the method utilizes the extracted target feature vector to determine the initial prediction probability of the solder joint image corresponding to a respective one of all different types of defect labels so that the accuracy of the initial prediction probability is enhanced over conventional human effort), comprising at least: 
building a detection model (para. [0074], This method relies on the convolutional neural network that is trained based on the disclosed training); 
providing a pad (450 in fig. 6, para. [0046], [0075], BGA chip), the pad contains a plurality of solder joints (para. [0068], inspecting a BGA chip to detect defects of multiple solder joints thereof); 
obtaining a detection result (figs. 7-8, para. [0078]-[0079], extract a target feature vector corresponding to the feature image using the convolutional neural network; the feature image is a region of the initial image) generated by a Solder Paste Inspection device detecting the pad (fig. 6), the detection result includes a detection image corresponding to the solder joint with poor soldering (fig. 7, para. [0078]-[0079],  the processor 443 is to determine that at least one defect exists in the solder joint of the BGA chip; After the initial image of a BGA chip is captured (FIG. 7), the initial image in the solder joint area is binarized by a threshold segmentation method to determine an enclosing box for each solder joint. Each enclosing box then forms a solder joint image); 
analyzing the detection image corresponding to the solder joint with poor soldering by using the detection model, and generating an analysis result (fig. 5, para. [0046], [0078], determining there is a defect in the solder joint; Typical types of defects for the solder joints occurred during the BGA chip manufacture process includes bubbles, bridging defects, irregular sizes, and cold joints; the processor 443 is to determine that at least one defect exists in the solder joint of the BGA chip); and 
wherein the analysis result indicates that a bridge is contained in the detection image (para. [0068], [0075], The multiple solder joint images include solder joint images having at least two of some typical solder joint defect types selected from bubble, bridge, size irregularity, and cold joint; In order to detect any micro defects in the feature element such as solder joint bubble, solder joint bridge, size irregularity, cold joint, a proper image of the BGA chip needs to be captured).

Wang fails to teach displaying the detection image when the analysis result indicates that a defect is contained in the detection image. However Kim teaches displaying the detection image when the analysis result indicates that a defect is contained in the detection image (260 in fig. 2, para. [0078], [0088], In step 260, the processor 130 may display information about the plurality of second fault types and position information about at least one solder paste associated with each of the plurality of second fault types on the display 140; the processor 130 may generate the image 420 indicating all of the plurality of second solder pastes with anomalies detected).
Therefore taking the combined teachings of Wang and Kim as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Kim into the method of Wang. The motivation to combine Kim and Wang would be to more accurately determine the fault type of the screen printer associated with the solder paste with anomalies detected (para. [0069] of Kim) and to quickly identify and correct the fault type of the screen printer incurring the anomaly of the solder pastes and the position on the substrate associated with the fault of the screen printer (para. [0026] of Kim).


Regarding claim 3, the modified invention of Wang teaches a method for detecting whether solder joints are bridged (fig. 5, para. [0046] of Wang, determining there is a defect in the solder joint; Typical types of defects for the solder joints occurred during the BGA chip manufacture process includes bubbles, bridging defects, irregular sizes, and cold joints) using a deep learning model (para. [0074] of Wang, This method relies on the convolutional neural network that is trained based on the disclosed training method to extract the target feature vector of the solder joint image. Additionally, the method utilizes the extracted target feature vector to determine the initial prediction probability of the solder joint image corresponding to a respective one of all different types of defect labels so that the accuracy of the initial prediction probability is enhanced over conventional human effort) wherein obtaining the detection result generated by the SPI device for detecting the pad comprises: continuously monitoring a target directory (para. [0069] of Kim, each time a substrate is inspected. It would be necessary to store the inspection results to use in the machine-learning-based model); when a file recording the detection result is added to the target directory (para. [0069] of Kim, each time a substrate is inspected), reading the detection result from the file (para. [0069] of Kim, perform learning each time a substrate is inspected. It would be necessary to read the detection result to input to the machine-learning-based model for training).


Regarding claim 5, the modified invention of Wang teaches a method for detecting whether solder joints are bridged (fig. 5, para. [0046] of Wang, determining there is a defect in the solder joint; Typical types of defects for the solder joints occurred during the BGA chip manufacture process includes bubbles, bridging defects, irregular sizes, and cold joints) using a deep learning model (para. [0074] of Wang, This method relies on the convolutional neural network that is trained based on the disclosed training method to extract the target feature vector of the solder joint image. Additionally, the method utilizes the extracted target feature vector to determine the initial prediction probability of the solder joint image corresponding to a respective one of all different types of defect labels so that the accuracy of the initial prediction probability is enhanced over conventional human effort) further comprising: outputting corresponding position information (fig. 8, para. [0079] of Wang, Using the ROI location method to select the feature image containing a solder joint; Para. [0056] of Kim, the machine-learning-based model may be trained to generate a plurality of images indicating a region associated with one of the plurality of first fault types by using the images indicating the plurality of solder pastes with anomalies detected) when the analysis result indicates that a bridge is contained in the detection image (para. [0075], [0078] of Wang, In order to detect any micro defects in the feature element such as solder joint bubble, solder joint bridge, size irregularity, cold joint, a proper image of the BGA chip needs to be captured; extract a target feature vector corresponding to the feature image using the convolutional neural network (CNN). The CNN has been trained beforehand based on a training sample set including multiple images having at least two of different types of defect labels classified for the defect types associated with the solder joints of the BGA chip).


Regarding claim 6, the limitations are similar to those recited in claim 1 and therefore is rejected for the same reasons as stated above.


Regarding claim 8, the limitations are similar to those recited in claim 3 and therefore is rejected for the same reasons as stated above.


Regarding claim 10, the limitations are similar to those recited in claim 5 and therefore is rejected for the same reasons as stated above.


Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20210334587) and Kim et al (US20210357693) in view of Price (US20210027442).
Regarding claim 2, the modified invention of Wang teaches a method for detecting whether solder joints are bridged (fig. 5, para. [0046] of Wang, determining there is a defect in the solder joint; Typical types of defects for the solder joints occurred during the BGA chip manufacture process includes bubbles, bridging defects, irregular sizes, and cold joints) using a deep learning model (para. [0074] of Wang, This method relies on the convolutional neural network that is trained based on the disclosed training method to extract the target feature vector of the solder joint image. Additionally, the method utilizes the extracted target feature vector to determine the initial prediction probability of the solder joint image corresponding to a respective one of all different types of defect labels so that the accuracy of the initial prediction probability is enhanced over conventional human effort), wherein building the detection model comprises training a deep learning algorithm by using a plurality of images with bridges to generate the detection model (para. [0068] of Wang, In an implementation of the method for training a convolutional neural network for inspecting a BGA chip to detect defects of multiple solder joints thereof. The method includes collecting a training sample set including multiple solder joint images. The multiple solder joint images include solder joint images having at least two of some typical solder joint defect types selected from bubble, bridge, size irregularity, and cold joint).

Wang fails to teach wherein the plurality of images used to generate the model includes images without bridges. However Price teaches assessing conditions of a surface to detect defects (para. [0006]), including detecting excess solder on a printed circuit board (para. [0003]), using a machine learning model (para. [0008], CC-GAN) trained with samples containing contamination and samples without contamination (para. [0008]). Excess solder is interpreted to be a bridge.
Therefore taking the combined teachings of Wang and Kim with Price as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Price into the method of Wang and Kim. The motivation to combine Kim, Price and Wang would be to efficiently and accurately map a large variation of contaminations on objects in unconstrained poses and variable lighting conditions (para. [0030] of Price).


Regarding claim 7, the limitations are similar to those recited in claim 2 and therefore is rejected for the same reasons as stated above.


Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20210334587) and Kim et al (US20210357693) in view of Kim et al (US20190200494), hereinafter referred to as Kim’494.
Regarding claim 4, the modified invention of Wang fails to teach a method for detecting whether solder joints are bridged using a deep learning model further comprising: setting confirmation data corresponding to the detection image, and training the detection model using the confirmation data and the detection image.
However Kim’494 teaches setting confirmation data corresponding to a detection image (para. [0052], indicating whether an anomaly in a plurality of solder pastes printed on a printed circuit board is detected, classified in accordance with the at least one fault type of the screen printer. When an image indicating whether an anomaly in a plurality of solder pastes printed on a printed circuit board is detected is input, the machine-learning based model may output a value indicating the relevance between the input image and at least one of the first fault type and second fault type), and training the detection model using the confirmation data and the detection image (para. [0052]-[0053],  In an embodiment, the machine-learning based model stored in the memory 120 may be learned from a plurality of images indicating whether an anomaly in a plurality of solder pastes printed on a printed circuit board is detected, classified in accordance with the at least one fault type of the screen printer 101).
Therefore taking the combined teachings of Wang and Kim with Kim’494 as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Kim’494 into the method of Wang and Kim. The motivation to combine Kim, Kim’494 and Wang would be to quickly determine a fault type of the screen printer that causes an anomaly and make appropriate corrections (para. [0027] of Kim’494).


Regarding claim 9, the limitations are similar to those recited in claim 4 and therefore is rejected for the same reasons as stated above.


Related Art
Xia et al (US20200292471) teaches a method of inspecting images for printing defects using a convolutional neural network (para. [0022]).
Ikeda et al (US20190333792) teaches analyzing solder printed on a substrate to detect a bridge failure (para. [0074]) using a neural network (para. [0207]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/           Primary Examiner, Art Unit 2663